            Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
                                              ) Case No.
13   ABANTE ROOTER AND                        )
14   PLUMBING, INC., individually and on ) CLASS ACTION
     behalf of all others similarly situated, )
15                                            ) COMPLAINT FOR VIOLATIONS
16   Plaintiff,                               ) OF:
                                              )
17                                                 1. NEGLIGENT VIOLATIONS
            vs.                               )
                                                         OF THE TELEPHONE
18                                            )          CONSUMER PROTECTION
19   AMERICAN COMMERCIAL                      )          ACT [47 U.S.C. §227(b)]
     CAPITAL, INC. and DOES 1 through )            2.    WILLFUL VIOLATIONS
20                                                       OF THE TELEPHONE
     10, inclusive, and each of them,         )          CONSUMER PROTECTION
21                                            )          ACT [47 U.S.C. §227(b)]
     Defendant.                               )    3.    NEGLIGENT VIOLATIONS
22                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
23                                            )          ACT [47 U.S.C. §227(c)]
                                              )    4.    WILLFUL VIOLATIONS
24                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
25                                            )          ACT [47 U.S.C. §227(c)]
26                                            )
                                              )
27                                            ) DEMAND FOR JURY TRIAL
28



                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 2 of 13




 1         Plaintiff ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.       Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of AMERICAN COMMERCIAL
 8   CAPITAL, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                               JURISDICTION & VENUE
14         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a New
17   Jersey company. Plaintiff also seeks up to $1,500.00 in damages for each call in
18   violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.       Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Alameda.
26                                         PARTIES
27         4.       Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
28   is a corporation of the State of California, whose principal place of business is in


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 3 of 13




 1   the county of Alameda and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         5.       Defendant,    AMERICAN           COMMERCIAL         CAPITAL,        INC.
 3   (“Defendant”) is a business loan company, and is a “person” as defined by 47
 4   U.S.C. § 153 (39).
 5         6.       The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         7.       Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                               FACTUAL ALLEGATIONS
20         8.       Beginning on or about May 18, 2017, Defendant contacted Plaintiff
21   on Plaintiff’s cellular telephone numbers ending in -5154 and -7210, in an attempt
22   to solicit Plaintiff to purchase Defendant’s services.
23         9.       Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
25         10.      Defendant contacted or attempted to contact Plaintiff from telephone
26   numbers (559) 291-8452 and (947) 756-3421 confirmed to be Defendant’s number.
27         11.      Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                               -3-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 4 of 13




 1         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on its cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         13.    Further, Plaintiff’s cellular telephone number ending in -5154 was
 6   added to the National Do-Not-Call Registry on or about February 21, 2007.
 7         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 8   its cellular telephones ending in -5154 and -7210 in or around May 2017 and
 9   continuing through October 2017.
10         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
11   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
12         16.    Plaintiff received numerous solicitation calls from Defendant within a
13   12-month period.
14         17.    Defendant continued to call Plaintiff on its telephone number -5154 in
15   an attempt to solicit its services and in violation of the National Do-Not-Call
16   provisions of the TCPA.
17         18.    Upon information and belief, and based on Plaintiff’s experiences of
18   being called by Defendant after being on the National Do-Not-Call list for several
19   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
20   establish and implement reasonable practices and procedures to effectively prevent
21   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
22   227(c)(5).
23                                CLASS ALLEGATIONS
24         19.    Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
26   Classes”).
27         20.    The class concerning the ATDS claim for no prior express consent
28   (hereafter “The ATDS Class”) is defined as follows:


                                 CLASS ACTION COMPLAINT
                                               -4-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 5 of 13




 1
                  All persons within the United States who received any
 2                solicitation/telemarketing   telephone   calls    from
 3                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 4
                  system or an artificial or prerecorded voice and such
 5                person had not previously consented to receiving such
 6
                  calls within the four years prior to the filing of this
                  Complaint
 7
 8         21.    The class concerning the National Do-Not-Call violation (hereafter
 9   “The DNC Class”) is defined as follows:
10
                  All persons within the United States registered on the
11                National Do-Not-Call Registry for at least 30 days, who
12                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
13
                  more than one call made by or on behalf of Defendant
14                that promoted Defendant’s products or services, within
15                any twelve-month period, within four years prior to the
                  filing of the complaint.
16
17         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
18   of all persons within the United States who received any collection telephone calls
19   from Defendant to said person’s cellular telephone made through the use of any
20   automatic telephone dialing system or an artificial or prerecorded voice and such
21   person had not previously not provided their cellular telephone number to
22   Defendant within the four years prior to the filing of this Complaint.
23         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
24   of all persons within the United States registered on the National Do-Not-Call
25   Registry for at least 30 days, who had not granted Defendant prior express consent
26   nor had a prior established business relationship, who received more than one call
27   made by or on behalf of Defendant that promoted Defendant’s products or services,
28   within any twelve-month period, within four years prior to the filing of the


                                CLASS ACTION COMPLAINT
                                             -5-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 6 of 13




 1   complaint.
 2         24.    Defendant, its employees and agents are excluded from The Classes.
 3   Plaintiff does not know the number of members in The Classes, but believes the
 4   Classes members number in the thousands, if not more. Thus, this matter should
 5   be certified as a Class Action to assist in the expeditious litigation of the matter.
 6         25.    The Classes are so numerous that the individual joinder of all of its
 7   members is impractical. While the exact number and identities of The Classes
 8   members are unknown to Plaintiff at this time and can only be ascertained through
 9   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
10   The Classes includes thousands of members. Plaintiff alleges that The Classes
11   members may be ascertained by the records maintained by Defendant.
12         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and ATDS Class members via their cellular telephones thereby causing Plaintiff
15   and ATDS Class members to incur certain charges or reduced telephone time for
16   which Plaintiff and ATDS Class members had previously paid by having to retrieve
17   or administer messages left by Defendant during those illegal calls, and invading
18   the privacy of said Plaintiff and ATDS Class members.
19         27.    Common questions of fact and law exist as to all members of The
20   ATDS Class which predominate over any questions affecting only individual
21   members of The ATDS Class. These common legal and factual questions, which
22   do not vary between ATDS Class members, and which may be determined without
23   reference to the individual circumstances of any ATDS Class members, include,
24   but are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendant made any telemarketing/solicitation call
27                       (other than a call made for emergency purposes or made with
28                       the prior express consent of the called party) to a ATDS Class


                                 CLASS ACTION COMPLAINT
                                               -6-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 7 of 13




 1                       member using any automatic telephone dialing system or any
 2                       artificial or prerecorded voice to any telephone number
 3                       assigned to a cellular telephone service;
 4                b.     Whether Plaintiff and the ATDS Class members were damaged
 5                       thereby, and the extent of damages for such violation; and
 6                c.     Whether Defendant should be enjoined from engaging in such
 7                       conduct in the future.
 8         28.    As a person that received numerous telemarketing/solicitation calls
 9   from Defendant using an automatic telephone dialing system or an artificial or
10   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
11   claims that are typical of The ATDS Class.
12         29.    Plaintiff and members of The DNC Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and DNC Class members via their telephones for solicitation purposes, thereby
15   invading the privacy of said Plaintiff and the DNC Class members whose telephone
16   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
17   members were damaged thereby.
18         30.    Common questions of fact and law exist as to all members of The
19   DNC Class which predominate over any questions affecting only individual
20   members of The DNC Class. These common legal and factual questions, which do
21   not vary between DNC Class members, and which may be determined without
22   reference to the individual circumstances of any DNC Class members, include, but
23   are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendant or its agents placed more than one
26                       solicitation call to the members of the DNC Class whose
27                       telephone numbers were on the National Do-Not-Call Registry
28                       and who had not granted prior express consent to Defendant and


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 8 of 13




 1                      did not have an established business relationship with
 2                      Defendant;
 3                b.    Whether Defendant obtained prior express written consent to
 4                      place solicitation calls to Plaintiff or the DNC Class members’
 5                      telephones;
 6                c.    Whether Plaintiff and the DNC Class member were damaged
 7                      thereby, and the extent of damages for such violation; and
 8                d.    Whether Defendant and its agents should be enjoined from
 9                      engaging in such conduct in the future.
10         31.    As a person that received numerous solicitation calls from Defendant
11   within a 12-month period, who had not granted Defendant prior express consent
12   and did not have an established business relationship with Defendant, Plaintiff is
13   asserting claims that are typical of the DNC Class.
14         32.    Plaintiff will fairly and adequately protect the interests of the members
15   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
16   class actions.
17         33.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Classes members is impracticable. Even if every Classes member could
20   afford individual litigation, the court system could not. It would be unduly
21   burdensome to the courts in which individual litigation of numerous issues would
22   proceed. Individualized litigation would also present the potential for varying,
23   inconsistent, or contradictory judgments and would magnify the delay and expense
24   to all parties and to the court system resulting from multiple trials of the same
25   complex factual issues. By contrast, the conduct of this action as a class action
26   presents fewer management difficulties, conserves the resources of the parties and
27   of the court system, and protects the rights of each Classes member.
28         34.    The prosecution of separate actions by individual Classes members


                                CLASS ACTION COMPLAINT
                                              -8-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 9 of 13




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Classes members not parties to
 3   such adjudications or that would substantially impair or impede the ability of such
 4   non-party Class members to protect their interests.
 5         35.    Defendant has acted or refused to act in respects generally applicable
 6   to The Classes, thereby making appropriate final and injunctive relief with regard
 7   to the members of the Classes as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227(b).
11                             On Behalf of the ATDS Class
12         36.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-35.
14         37.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17   47 U.S.C. § 227 (b)(1)(A).
18         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
19   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21         39.    Plaintiff and the ATDS Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                           SECOND CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                           Act
26                                   47 U.S.C. §227(b)
27                             On Behalf of the ATDS Class
28         40.    Plaintiff repeats and incorporates by reference into this cause of action


                                  CLASS ACTION COMPLAINT
                                              -9-
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 10 of 13




 1   the allegations set forth above at Paragraphs 1-35.
 2         41.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5   and in particular 47 U.S.C. § 227 (b)(1)(A).
 6         42.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 8   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         43.    Plaintiff and the Class members are also entitled to and seek injunctive
11   relief prohibiting such conduct in the future.
12                             THIRD CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. §227(c)
15                             On Behalf of the DNC Class
16         44.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-35.
18         45.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
21   47 U.S.C. § 227 (c)(5).
22         46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
23   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
25         47.    Plaintiff and the DNC Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 11 of 13




 1                             FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                             Act
 4                                   47 U.S.C. §227 et seq.
 5                               On Behalf of the DNC Class
 6         48.      Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-35.
 8         49.      The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11   in particular 47 U.S.C. § 227 (c)(5).
12         50.      As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(c)(5).
16         51.      Plaintiff and the DNC Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                                 PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                              FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                     47 U.S.C. §227(b)
23                As a result of Defendant’s negligent violations of 47 U.S.C.
24                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
25                  request $500 in statutory damages, for each and every violation,
26                  pursuant to 47 U.S.C. 227(b)(3)(B).
27                Any and all other relief that the Court deems just and proper.
28



                                  CLASS ACTION COMPLAINT
                                               - 11 -
          Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 12 of 13




 1                       SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                       Act
 4                               47 U.S.C. §227(b)
 5            As a result of Defendant’s willful and/or knowing violations of 47
 6             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7             entitled to and request treble damages, as provided by statute, up to
 8             $1,500, for each and every violation, pursuant to 47 U.S.C.
 9             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10            Any and all other relief that the Court deems just and proper.
11                        THIRD CAUSE OF ACTION
12       Negligent Violations of the Telephone Consumer Protection Act
13                               47 U.S.C. §227(c)
14            As a result of Defendant’s negligent violations of 47 U.S.C.
15             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
16             request $500 in statutory damages, for each and every violation,
17             pursuant to 47 U.S.C. 227(c)(5).
18            Any and all other relief that the Court deems just and proper.
19                       FOURTH CAUSE OF ACTION
20   Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                       Act
22                               47 U.S.C. §227(c)
23            As a result of Defendant’s willful and/or knowing violations of 47
24             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
25             to and request treble damages, as provided by statute, up to $1,500,
26             for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
27            Any and all other relief that the Court deems just and proper.
28



                             CLASS ACTION COMPLAINT
                                         - 12 -
      Case 3:18-cv-07414-JSC Document 1 Filed 12/10/18 Page 13 of 13




 1
     Respectfully Submitted this 10th Day of December, 2018.
 2
                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
 4                            By: /s/ Todd M. Friedman
                                  Todd M. Friedman
 5
                                  Law Offices of Todd M. Friedman
 6                                Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        CLASS ACTION COMPLAINT
                                    - 13 -
